                          UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON
                               PORTLAND DIVISION



  SUZANNE STELLA EDDINGS,

                          Plaintiff,                 Civil No. 3:18-cv-00646-TC


  COMMISSIONER OF SOCIAL
  SECURITY,

                      Defendant.


                                Order Awarding Attorney's Fees
                           pursuant to the Equal Access to Justice Act,
                                       28 U.S.C. § 2412(d)

Before the Court is the Motion of Plaintiff, Suzanne Stella Eddings, for award of attorney's fees
pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Based on the pleadings as well
as the position of the defendant commissioner, if any, and recognizing the Plaintiffs waiver of
direct payment and assignment ofEAJA to his counsel,

       IT IS HEREBY ORDERED that attorney fees, expenses, and costs in the total amount of
Nine Thousand Two Hundred Seventy-Nine Dollars and Eighteen Cents ($9,279.18) pursuant to
the Equal Access to Justice Act, 28 U.S.C. § 2412(d) are awarded to Plaintiff. Astrue v. Ratliff,
130 S.Ct. 2521 (2010).

The Court hereby awards EAJA fees, broken down as follows:

       1. Plaintiff is awarded 42.2 hours at $200.78 per hour in the amount of $8,472.92 for
attorney's fees under 28 U.S.C. § 2412(d);

       2. Plaintiff is awarded 7 .9 hours at $100.00 per hour in the amount of $790.00 for
Paralegal Services.

      3. Plaintiff is awarded $16.26 in expenses for Certified Mail for service of Summons and
Complaint.

       If the U.S. Department of the Treasury determines that Plaintiffs EAJA fees, expenses,
and costs are not subject to offset allowed under the Department of the Treasury's Offset
Program (TOPS), then the check for EAJA fees, expenses, and costs shall be made payable to
Plaintiffs attorney, Olinsky Law Group.
       Whether the check is made payable to Plaintiff or to Olinsky Law Group, the check shall
be mailed to Olinsky Law group at the following address:

        OLINSKY LAW GROUP
        300 SOUTH STATE ST. STE 420
        SYRACUSE, NY 13202




So ordered.


Date:
                                           THOMASM.COF'F
                                           United States Magistrate Judge




[Proposed Order proffer: Mark A. Manning; copy to Michael Howard]
